              Case 1:18-cv-01691-JPO Document 33 Filed 12/07/18 Page 1 of 2

                                                                     900 Third Avenue, New York, NY 10022
                                                                    Tel: (212) 508-6700 | Fax: (212) 371-1084
                                                                                 www.thsh.com | @THSHLAW




Andrew P. Yacyshyn
Direct Dial: (212) 508-6792
yacyshyn@thsh.com


                                                               December 7, 2018

BY ECF

The Honorable J. Paul Oetken, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2101
New York, New York 10007


        Re:       Service of Motion to Dismiss Papers
                  Robert Williams v. Classic Security et al.
                  Case No.: 18-cv-01691-JPO

Dear Judge Oetken:

       As you know, we represent Classic Security, LLC (“Classic”), a defendant in the above-
referenced action.

       On November 9, 2018, we filed a motion to dismiss the amended complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6) via ECF (see Motion to Dismiss Papers, ECF Doc. Nos.
26-29), and, in accordance with Rule 4 of Your Honor’s Individual Rules of Practice in Civil Pro
Se Cases, we served a hard copy of all motion papers associated with Classic’s motion to dismiss
on Plaintiff by first class mail to P.O. Box 246, Bronx, NY 10467 (see Affidavit of Service, ECF
Doc. No. 30).

       We are writing to notify the Court that the motion papers we served on Plaintiff were
“Returned to Sender” and sent back to our office. Today, I contacted Plaintiff by telephone to
discuss this issue, and Plaintiff advised that the package may have been too large for the P.O.
Box. We agreed that our firm would resend the motion papers to Plaintiff’s address listed herein
and that Plaintiff would contact the post office to notify them that he is expecting our package.
We also agreed to send a copy of the motion papers to Plaintiff by email at
robteach2008@yahoo.com.




[1085137-1]
              Case 1:18-cv-01691-JPO Document 33 Filed 12/07/18 Page 2 of 2




Honorable J. Paul Oetken
December 7, 2018
Page 2 of 2




        Thank you, Your Honor, for your consideration in this matter.


                                                           Respectfully submitted,

                                                           /s/ Andrew P. Yacyshyn

                                                           Andrew P. Yacyshyn



cc:     Robert Williams
        P.O. Box 246
        Bronx, NY 10467
        robteach2008@yahoo.com
        Plaintiff Pro Se
        [BY EMAIL & U.S. MAIL]




[1085137-1]
